DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment to the claims was given on 03/16/2022 by Applicant’s Attorney, Steven Chang.

The application has been amended as follows:

Claims: 

Claim 1. A three-dimensional mounting device for applying a viscous fluid to and arranging components on a three-dimensional processing target having multiple forming surfaces on which a circuit pattern is formed, the three-dimensional mounting device comprising: 
a supporting section configured to fix the processing target, the supporting section including a multi-joint robot including an arm section with a plurality of arms that are rotatably connected to each other end-to-end with the processing target fixed to an end most arm to allow the supporting section to tilt the processing target in multiple directions; 
an applying section configured to apply the viscous fluid to the processing target, the applying section including an application head and an application nozzle mounted on the application head; 

an imaging section configured to capture an image of the processing target; and 
a control section configured to control a processing section including the supporting section, the applying section, the mounting section, and the imaging section, 
wherein 
[[at least one of the processing target and the supporting section is able to tilt in multiple directions, and]] 
the control section is configured to cause the supporting section to support the processing target and to 
set one of the forming surfaces of the processing target that is being supported by the supporting section and being free of the viscous fluid as a target forming surface, 
control the supporting section so that the target forming surface is horizontal, 
image the target forming surface using the imaging section, 
calculate positional deviation of the circuit pattern on the target forming surface using the circuit pattern of the target forming surface imaged by the imaging section as a reference position, and memorize the positional deviation, 
perform application position correction based on the positional deviation, and cause the applying section to apply the viscous fluid to the target forming surface with the application position correction when the processing target is being supported by the supporting section, and 
perform mounting position correction based on the positional deviation, and cause the mounting section to arrange the component at an arrangement position on the circuit pattern on the target forming surface on which the viscous fluid was applied with the mounting position correction when the processing target is being supported by the supporting section.

Claim 8.  A three-dimensional mounting method for applying a viscous fluid to and arranging components on a three-dimensional processing target having multiple forming end-to-end with the processing target fixed to an end most arm to allow the supporting section to tilt the processing target in multiple direction; an applying section configured to apply the viscous fluid to the processing target, the applying section including an application head and an application nozzle mounted on the application head; a mounting section configured to arrange the components on the processing target, the mounting section including a mounting head and a collection section mounted on the mounting head; and an imaging section configured to capture an image of the processing target, [[at least one of the processing target and the supporting section is able to tilt in multiple directions,]] the three-dimensional mounting method comprising: 
setting one of the forming surfaces of the processing target that is being supported by the supporting section and being free of the viscous fluid as a target forming surface, 
controlling the supporting section so that the target forming surface is horizontal; 
imaging the target forming surface using the imaging section; 
calculating positional deviation of the circuit pattern on the target forming surface using the circuit pattern of the target forming surface imaged by the imaging section as a reference position, and memorizing the positional deviation; 
performing application position correction based on the positional deviation, and causing the applying section to apply the viscous fluid to the target forming surface with the application position correction when the processing target is being supported by the supporting section; and 
performing mounting position correction based on the positional deviation, and causing the mounting section to arrange the component at an arrangement position on the circuit pattern on the target forming surface on which the viscous fluid was applied with the mounting position correction when the processing target is being supported by the supporting section.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Independent claims 1 and 8 are directed towards a three-dimensional mounting device and an associated three-dimensional mounting method. The prior art fails to disclose or render obvious all the limitations of claims 1 and 8 respectively. Specifically, the prior art does not disclose or render obvious the combination of the following limitations in view of the rest of the claimed limitations of claims 1 and 8: 
a three-dimensional mounting device/method as claimed with an applying section configured to apply viscous fluid to a processing target, a mounting section configured to arrange components on the processing target, and a supporting section including a multi-joint robot including an arm section with a plurality of arms that are rotatably connected to each other end-to-end with the processing target fixed to an end most arm to allow the supporting section to tilt the processing target in multiple directions, and wherein the processing target is supported by the supporting section during the application of the viscous fluid to the processing target and the mounting of the component on the processing target.

Claims 1-4 and 7-8 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D. Anderson, whose telephone number is (571) 270-0157.  The examiner can normally be reached from Monday to Friday between 7 AM and 2 PM, Arizona time.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Peter Vo, can be reached at (571) 272-4690.  
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the 
Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/JOSHUA D ANDERSON/
Examiner, Art Unit 3729

/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729